Citation Nr: 0027984	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  94-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right foot, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left foot, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for arthritis of the 
left hip, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for arthritis of the 
lumbosacral spine, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1957 and from December 1961 to January 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision in which the RO, among other things, granted service 
connection for a bilateral knee disorder and a left hip 
disorder, each rated noncompensably disabling, denied service 
connection for hearing loss and denied increased ratings for 
arthritis of the lumbosacral spine and arthritis of the left 
foot and right foot.  The veteran appealed only with respect 
to the issues involving the left hip, left foot, right foot, 
left knee, right knee and hearing loss.  The case was 
remanded by the Board in June 1996 for evidentiary 
development.  By rating decision of December 1997, the RO 
granted service connection for hearing loss, rated 
noncompensably disabling, and tinnitus, rated 10 percent 
disabling.  The grant of service connection removed the issue 
of hearing loss from appellate status.  The case was returned 
to the Board and by decision of October 1998, the issues 
involving the left hip, left knee, right knee, left foot and 
right foot were remanded a second time for further 
evidentiary development.

Thereafter, in an April 1999 rating decision, the RO, in 
pertinent part, granted an increased 10 percent rating for 
the veteran's left hip disorder, granted separate 10 percent 
ratings for the veteran's left knee disorder and right knee 
disorder, and continued the 10 percent disability evaluations 
for both the right and left foot.

The veteran continued his appeal as to each of the above 
disorders which had been twice previously remanded by the 
Board.  Those appellate issues are now returned to the Board.

In addition to the above appellate issues, the Board notes 
that the veteran had previously submitted a notice of 
disagreement to a December 1997 rating decision that denied 
an increased evaluation for a low back disability, evaluated 
as 20 percent disabling.  That issue was referred back to the 
RO by the Board in October 1998.  A subsequent rating 
decision in June 1999 granted an increased 40 percent rating 
for the veteran's lumbosacral spine disorder and an increased 
30 percent rating for his cervical spine disorder.  In 
October 1999, the RO granted a total rating for individual 
unemployability (TDIU) based on service-connected 
disabilities, effective May 20, 1999.  A subsequent March 
2000 rating decision granted an earlier effective date of 
June 1, 1996, for the veteran's TDIU.  The issue regarding 
the cervical spine and the TDIU are not in appellate status.

The Board notes that in the June 1999 rating decision, the RO 
denied service connection for a bilateral arm disorder and a 
bilateral ankle disorder.  The veteran was notified of the 
June 1999 rating decision by letter dated in August 1999.  
However, the veteran did not appeal the denial of service 
connection pertaining to his arms or ankles and those issues 
are also not before the Board for appellate consideration at 
this time.

However, regarding the 40 percent disability evaluation for 
the lumbosacral spine, the veteran was provided a statement 
of the case pertaining to that issue in June 1999 and a 
substantive appeal was submitted in August 1999.  
Accordingly, that issue is also now developed for appellate 
review.



REMAND

Initially, the Board notes that as a result of several 
procedural irregularities, it is necessary to remand the case 
for a third time.  While this is unfortunate, it appears that 
there is no other way to ensure that the veteran has been 
afforded due process and for this reason, a remand is 
required.

At the time of the October 1998 Board remand, it was noted 
that there was insufficient clinical evidence to decide the 
issues of entitlement to increased ratings for the service-
connected disabilities involving the right foot, left foot, 
right knee, left knee and left hip.  A July 1996 VA 
examination was found to be inadequate for rating purposes 
and insufficient to comply with the holding of The United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 205 (1995).  Against that background, the case 
was remanded again.  In addition to those disabilities 
addressed in the October 1998 remand, the issue of 
entitlement to an increased rating for the veteran's service-
connected back disorder is also before the Board for 
appellate consideration at this time, as indicated in the 
introduction above.

Pursuant to the Board remand, the veteran was seen for a VA 
examination in December 1998.  The veteran reported a history 
of injury to both hips, knees and feet in service when a rope 
broke and he fell.  He complained of intermittent pain, 
primarily on prolonged sitting, eased by rest.  He said that 
he takes Motrin with some relief of his symptoms, but has 
been forced to avoid all strenuous activities.  On 
examination of the hips there was no swelling, fluid, heat, 
erythema, tenderness, crepitus or laxity.  Range of motion 
bilaterally showed flexion possible to 120 degrees, extension 
to 10 degrees, abduction to 30 degrees, adduction to 15 
degrees, external rotation to 50 degrees and internal 
rotation to 25 degrees.  Examination of both knees was 
negative for swelling, fluid, heat or erythema.  There was 
moderate diffuse tenderness in both knees and mild crepitus 
on extension.  There was no evidence of subluxation, 
contracture, laxity or instability.  McMurray's sign was 
negative bilaterally.  Range of motion in both knees was 
reported to show extension to 0 degrees and flexion to 135 
degrees.  On examination of the veteran's feet, there was 
mild bunion formation of both first metatarsal phalangeal 
joints.  There was no heat, erythema or tenderness.  
Temperature, color and vasculature were normal.  All digits 
were noted to have normal ranges of motion and the arches of 
both feet were well preserved.  There was no evidence of 
significant callus formation.  The veteran was observed to 
rise and stand slowly; he used a cane to ambulate but did not 
require it.  His gait was slow and he exhibited a mild limp 
to the right.  The veteran was unable to walk on his heels or 
toes and could not hop.  Squatting was accomplished with 
moderate difficulty.  The diagnostic impression was torn 
posterior horn medial meniscus of both knees, mild 
degenerative arthritis in both hips, and mild bunion 
formation of the first metatarsal phalangeal joints of both 
feet.  The VA examiner commented that the veteran's pain 
could significantly limit his functional ability during 
flare-ups or on repeated use, but there would not be any 
additional loss of range of motion as a result of increased 
pain.  There was no evidence of any weakened movement, excess 
fatigability or incoordination.  The examiner did not, 
however, comment on the affect of the veteran's disabilities 
on his ability to function, particularly in the workplace.  
See DeLuca, supra.

Thereafter, by rating decision of April 1999, the RO granted 
service connection for arthritis of the right hip, rated 10 
percent disabling, and granted increased 10 percent ratings 
for arthritis of the left hip, arthritis of the right knee 
and arthritis of the left knee.  The previously assigned 
separate 10 percent ratings for arthritis of the right foot 
and left foot were continued.

In May 1999, the veteran was seen for further VA orthopedic 
examination of the lumbar and thoracic spine, as well as both 
ankles.  The report of examination noted that the veteran's 
claim folder was not available for review by the VA examiner.  
The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, 
remand is warranted, at least for consideration of the 
veteran's claim of entitlement to a rating in excess of 40 
percent for his service-connected disorder of the lumbosacral 
spine.

Subsequent to a June 16, 1999, supplemental statement of the 
case (SSOC) in which the RO continued the 10 percent rating 
for the veteran's right knee disorder, the veteran submitted 
VA medical records pertaining to right knee surgery performed 
on June 23, 1999.  The RO did not thereafter address, either 
in a rating decision or SSOC, the sufficiency of the 10 
percent rating for the veteran's right knee disability with 
consideration of the June 1999 surgery.  There is no evidence 
that the RO considered the veteran's post-operative status 
with respect to the rating currently assigned for his right 
knee.  Pursuant to the provisions of 38 C.F.R. § 19.31, the 
veteran is entitled to receive an SSOC which addresses the 
additionally submitted medical evidence prior to having the 
claim sent to the Board.  Further, in his substantive appeal 
to the Board in August 1999, the veteran indicated that he 
was scheduled to have surgery on his left knee in the near 
future.  There are no records pertaining to surgery on the 
veteran's left knee in the claims folder.  On remand, the RO 
should consider the current severity of the right knee and 
left knee disorders, post-operative, and an SSOC should be 
provided to the veteran which includes a discussion thereof.

Received at the RO on August 18, 1999, was a statement from 
the veteran that he was not satisfied with the decision on 
his claim and wished to continue the appeal process.  It is 
not clear from the claims folder, or from the surrounding 
documentation in the claims folder at the time the veteran's 
statement was inserted, whether his statement pertained to 
the April 1999 rating decision which, inter alia, granted 
increased ratings for the left hip, left knee and right knee, 
or the June 1999 rating decision which granted increased 
ratings for the cervical spine and lumbosacral spine.  For 
this reason, the Board must assume that the veteran intended 
to continue his appeal on all of the issues which are listed 
on the title page of this decision.

Finally, it appears that the RO requested further VA 
examination of the veteran which was scheduled for November 
1999.  There is a computer generated sheet in the claims 
folder which indicates that the veteran failed to report for 
the examination.  However, there is neither a copy of the RO 
request for VA examination of the veteran nor a copy of the 
letter from the VA medical facility notifying the veteran of 
the date, time and place to report for the examination in the 
claims folder.  Without a copy of this letter to the veteran 
in the claims folder, it cannot be said that the veteran 
failed to report for the VA examination, after being duly 
notified.  Further, in the absence of some evidence 
pertaining to the RO's request for the VA examination, there 
is no way of knowing for what purpose the examination was 
requested.  In a case such as this where the veteran has 
pending appeals for six separate orthopedic disabilities, a 
notation of a general orthopedic examination may have an 
impact on each of the pending claims for increased rating.  
While the RO did not issue an SSOC denying the veteran's 
claims for his failure to appear for the November 1999 VA 
examination, the Board finds it necessary to clarify both the 
nature of the requested examination and the notice to the 
veteran.  Further, insofar as there is evidence suggesting a 
failure to report, the Board finds it appropriate for the RO 
to provide the veteran with the appropriate laws and 
regulations.  At no point during the veteran's pending appeal 
has the RO provided him with information regarding the 
consequences of a failure to report for VA examination 
pursuant to the provisions of 38 C.F.R. § 3.655 (1999).

38 C.F.R. § 3.655 provides, in pertinent part, that with 
respect to a claim for an increased rating, a failure to 
report for a VA examination will result in a denial of the 
claim.  38 C.F.R. § 3.655 (1999).  The Court has held that, 
when the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case (SOC) and/or supplemental statement of the case (SSOC) 
provided to the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (1999).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Based on the foregoing, and to ensure the veteran full due 
process of law and avoid the possibility of prejudice, the 
Board will remand the matter to the RO so that he can be 
given another opportunity to appear for the required 
examination and, if necessary, be issued an SSOC which 
contains a summary of the provisions of 38 C.F.R. § 3.655 and 
a discussion of how they affect his claims for increased 
ratings.  38 C.F.R. § 19.9 (1999).

Under these circumstances, the case is REMANDED to the RO for 
the following development:

1.  Before the veteran is seen for 
further VA orthopedic examination as 
directed in paragraph number 3, the RO 
must place a copy of the letter from the 
VA medical facility to the veteran 
advising him of the date, time and 
location of the examination in the claims 
folder so that it may be established that 
the veteran received adequate notice of 
the examination.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
disorders involving the lumbosacral 
spine, left foot, right foot, left knee, 
right knee, or left hip October 1999, the 
date of the most recent VA outpatient 
treatment records currently in the claims 
folder.  Based on his response, the RO 
should obtain a copy of all treatment 
records referable to the above-named 
service connected disabilities from the 
identified source(s), to include evidence 
pertaining to surgery on the veteran's 
left knee as referenced by the veteran in 
August 1999, and associate them with the 
claims folder.

3.  Following the receipt of the 
aforementioned evidence, if any, the RO 
should provide the veteran another 
opportunity to appear for further VA 
orthopedic examination.  The RO should 
advise the veteran that if he does not 
appear for the scheduled VA 
examination, his claim will be 
adjudicated pursuant to the provisions of 
38 C.F.R. § 3.655 (1999) which provides 
that a claim for an increased rating be 
denied upon failure to appear for a VA 
examination without good cause.  The 
purpose of the examination is to 
determine the current severity of his 
service-connected disorders involving the 
lumbosacral spine, left foot, right foot, 
left knee, right knee and left hip.  All 
indicated testing should be accomplished 
and all findings should be reported in 
detail.  The complete claims folder, 
including a copy of this remand order, 
MUST be reviewed by the examiner and 
he/she should indicate that a review of 
the claims folder was accomplished.  In 
particular, the examiner should (a) 
conduct complete range of motion studies 
specify the findings in degrees; and (b) 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the 
demonstrated disability in the 
lumbosacral spine, right foot, left foot, 
right knee, left knee and left hip, upon 
the veteran's ordinary activity and on 
how it impairs him functionally, 
particularly in the work place.  The 
examiner should also specifically comment 
on the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 
38 C.F.R. § 4.40, and 4.45 (1999).

4.  If the veteran reports for the above 
noted examination, the RO should 
adjudicate the veteran's claim on the 
merits with consideration of the 
pertinent Diagnostic Codes for each 
service-connected disability.  If the 
veteran does not report for the 
scheduled examination and does not 
provide an adequate reason for his 
failure to report, the RO should 
adjudicate the veteran's claim under 
38 C.F.R. § 3.655 (b) (1999) and issue 
an SSOC explaining that determination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the issues should be 
re-adjudicated.  If the determinations remain adverse to the 
veteran, the appellant and his representative should be 
provided with an SSOC and given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


